Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification mentioning the prior filed application(s) should be amended to indicate the issued status.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,115,012.  For example, with respect to elements of claim 36 of the present application, the issued claim 1 of U.S. Patent No. 11,115,012 discloses a compiler generating machine code from a program, wherein the program comprises a pulse operation statement, the program operation statement species the pulse, the pulse operation statement specifies a target of the pulse, wherein a hardware circuit is configured to generate the pulse and send the pulse to the target.  As to the feature that the machine code is compiled from a program as claimed in claim 36 of the present application, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a machine code may be compiled from a program; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the machine code in claim 1 of the present application by using the notoriously well-known method because the formation of the machine code in claim 1 of the present application requires a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36-41, 49-50, 53-54, and 56-61 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,223,643 to Bishop et al. (“Bishop”).
With respect to claim 36, Bishop discloses in Figs. 1 and 7-9 a system comprising: 
a hardware device (e.g., 100 in Fig. 1) configurable to generate a pulse (e.g., 114) and send the pulse to a target, wherein: 
the hardware device (e.g., 100) is configured according to machine code (e.g., as discussed below), 
the machine code is compiled from a program (e.g., as discussed below), 
the program comprises a pulse operation statement, 
the pulse operation statement specifies the pulse (e.g., 902 and 906 in Fig. 9 disclose using and calculating a first pulse type for a first qubit and a second pulse type for a second qubit), and 
the pulse operation statement specifies the target (e.g., 808 in Fig. 8 discloses applying the first pulse to the first quantum bit and the second pulse to the second quantum bit, Col. 7 ll. 5-8 discloses that 104 in Fig. 1 applies the first pulse to the first quantum bit and the second pulse to the second quantum bit, Figs. 7-9 are computer implemented methods (e.g., Col. 12 ll. 23-24), and Col. 4 l. 63 to Col. 5 l. 5, and Col. 17 ll. 4-11 and 50-60 discloses that 100 can constitute machine executable components embodied in computer readable mediums, wherein the machine components are controlled by machine instructions.).  Bishop fails to explicitly disclose that the machine instructions/code running 100 in Fig. 1 was compiled from a program.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that machine instruction/code may be compiled from a program; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the machine instructions/code running 100 in Fig. 1 by using the notoriously well-known method of generating instructions/code by compiling the machine instructions/code from a program because the formation of the machine instructions/code running 100 in Fig. 1 of Bishop requires a specific implementation in fabrication and the notoriously well-known method provides such a specific implementation.
Claims 37-41, 49-50, 53-54, and 56-61 recite the following additional features: the program comprises a declaration statement that defines a variable and the pulse operation statement references the variable (claim 37), the variable is part of an expression that determines a characteristic of the pulse (claim 38), the characteristic is one of an amplitude of the pulse and a duration of the pulse (claim 39), the hardware device is configurable by the machine code to determine a value to be assigned to the variable during runtime of the machine code (claim 40), a compiler is operable to, during the generation of the machine code, determine an intermediate frequency of the pulse based on the target (claim 41), the pulse operation statement specifies an expression to be used for processing the pulse by the hardware device before the hardware device sends the pulse to the target, and the hardware device is configurable by the machine code to perform the processing of the pulse before sending the pulse to the target (claim 49), the pulse operation statement specifies a condition expression that is evaluated during runtime by the hardware device, and the condition expression must evaluate to a determined value before the pulse is sent to the target (claim 50), the program comprises a flow control statement, and the hardware device is configurable by the machine code to wait for a signal before resuming execution of the program (claim 53), the program comprises a conditional statement that specifies a condition expression and one or more conditioned statements, and the one or more conditioned statements are executed, at runtime, only if the condition expression evaluates to a determined value (claim 54), a compiler is operable to: parse a machine specification that comprises a definition of the pulse and a definition of the target, and generate the machine code based on the machine specification (claim 56), the pulse operation statement specifies a break condition, and  the hardware device is configurable by the machine code to stop generation of the pulse when the break condition evaluates to a determined value (claim 57), the program comprises an align statement that specifies a plurality of pulse targets, and the hardware device is configurable by the machine code to wait for execution of instructions involving any of the plurality of pulse targets to complete before beginning execution of subsequent instructions involving any of the plurality of pulse targets (claim 58), the program comprises a wait statement that specifies a target and an amount of time to wait before sending a pulse to the target (claim 59), a variable assignment statement that assigns an expression to a variable that is associated with a register that can be read from and/or written to by a programming subsystem during runtime of the machine code, and the pulse operation statement references the variable (claim 60), and the program comprises a variable declaration statement that assigns a first variable to a second variable, where the second variable is a reserved variable reference to a register that can be read from and/or written to by a programming subsystem during runtime of the machine code, and the pulse operation statement references the second variable (claim 61).  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention to use such features in software programs and signal generation; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the foregoing features Claims 37-41, 49-50, 53-54, and 56-61  for Figs. 1 and 7-9 system because Figs. 1 and 7-9 system requires specific implementations in practice and the foregoing features in software programs and signal generation provides such specific implementations.

Allowable Subject Matter
Claims 42-48, 51-52, and 55 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the ground of nonstatutory obviousness-type double patenting is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842